Case: 16-15288   Date Filed: 08/02/2017   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-15288
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 2:13-cr-00171-WKW-WC-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                  versus

QUACY TOM WRIGHT,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (August 2, 2017)



Before TJOFLAT, WILLIAM PRYOR and BLACK, Circuit Judges.

PER CURIAM:
                Case: 16-15288       Date Filed: 08/02/2017      Page: 2 of 3


       Quacy Tom Wright appeals his 48-month sentence imposed upon revocation

of his supervised release. Wright argues his sentence is substantively

unreasonable. After review, 1 we affirm the district court.

        After considering the factors in 18 U.S.C. § 3553(a)(1), (a)(2)(B), (a)(2)(C),

(a)(2)(D), and (a)(4)-(7), a district court may revoke a term of supervised release

and impose a sentence of imprisonment if it “finds by a preponderance of the

evidence that the defendant violated a condition of supervised release.” 18 U.S.C.

§ 3583(e)(3). The district court must impose a sentence “sufficient, but not greater

than necessary to comply with the purposes” listed in § 3553(a), including the need

to deter criminal conduct and protect the public from the defendant’s future

criminal conduct. Id. § 3553(a)(2)(B)-(C). In imposing a sentence, the court must

also consider the nature and circumstances of the offense, the history and

characteristics of the defendant, the applicable guideline range, the pertinent policy

statements of the Sentencing Commission, the need to avoid unwarranted

sentencing disparities, and the need to provide restitution to victims. Id.

§ 3553(a)(1), (4)-(7).




       1
           We review a defendant’s sentence for substantive reasonableness under an abuse of
discretion standard. United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008) (applying
the same reasonableness standard to a revocation hearing). The party who challenges the
sentence bears the burden to show the sentence is unreasonable in light of the record and the
§ 3553(a) factors. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).
                                               2
                Case: 16-15288       Date Filed: 08/02/2017      Page: 3 of 3


       The concerns articulated by the district court in imposing Wright’s above-

guideline sentence2—i.e., Wright’s criminal history, past supervised release

violation, and drug and firearm violations—show the upward variance was not

unreasonable. In light of Wright’s recidivism and criminal activity−including

possession of marijuana and a firearm−an upward variance was appropriate to

reflect his history and characteristics, to reflect the nature and circumstances of the

offense, and to achieve specific and general deterrence. See id. § 3553(a)(1),

(2)(B). Additionally, Wright’s arguments concerning his supportive family and

mental health are unavailing, as the court specifically addressed the importance of

Wright’s family and noted that Wright was intelligent and functional. Because

Wright’s 48-month sentence was within the “range of reasonable sentences from

which the district court [could] choose,” see United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005), the district court did not abuse its discretion, and we affirm.

       AFFIRMED.




       2
          A defendant who, like Wright, has his release revoked for a Grade B violation and was
in criminal history category IV at the time of his original conviction is subject to a guideline
range of 12 to 18 months’ imprisonment for the revocation sentence. U.S.S.G. § 7B1.4(a). For a
Class B felony, the court cannot impose a sentence of more than five years. 18 U.S.C.
§ 3583(b)(1).


                                               3